HOLMES, Circuit Judge.
Mrs. West reserved no life estate or interest of any kind in' her deed dated April 11, 1946, to appellant. It was the alleged liability of Mrs. West on her warranty in the deed by her to Julian A. Buxton, dated July 9, 1937, to which we referred when we said: “The consideration of the deed signed by her was love and affection plus the nominal sum of one dollar. Her contingent liability on the warranty, if any, is negligible and falls within the doctrine of de minimis.”
The petition for rehearing is denied.